It is well settled that a broker in whose hands real estate has been placed for sale by its owner, is entitled to his commission, agreed upon or customary, when his efforts have resulted in a sale, or in procuring a customer who is ready, able and willing to buy upon the terms prescribed by the owner. HomeBanking  Realty Co. v. Baum, 85 Conn. 383, 386,82 A. 970. His right to the commission is dependent upon the concurrence of two conditions: (1) the creation either expressly or impliedly of an agency employment to effect a sale, and (2) the execution of the terms of the employment to the extent of procuring a customer ready, able and willing to buy upon the terms prescribed by the owner.
In the present case the plaintiff failed to offer proof reasonably justifying the jury in finding that either one of these conditions had been complied with. His own evidence carefully avoided the statement that the defendant put the property in question into his hands for sale or employed him to effect a sale of it, and evidence of that important fact, vehemently denied by the defendant, is not elsewhere supplied. That the defendant ever agreed to sell upon terms acceptable to the customer whom the plaintiff claims to have procured, *Page 127 
nowhere appears by competent evidence. The trial court was only performing its plain duty when it set aside the verdict.
   There is no error.
In this opinion the other judges concurred.